Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to amendment filed 6/1/2021

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 9, 15, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Kubo et al. (US 2008/0290583).
With respect to claims 1, 15 and 17 Kubo et al. disclose an image formation device (e.g. fig. 1, item 1), image formation method (e.g. fig. 3) executed by the image formation device, and a non-transitory recording medium (e.g. fig. 1, item(s) 6, 7, 17, 10, 11, 14 and/or 3) storing a computer readable image formation program that controls an image formation device comprising: comprising: a plurality of sheet feeding cassettes (e.g. fig. 2, trays 1-7); an image former (e.g. item 1) that forms an image on a sheet fed from a selected sheet feeding cassette (e.g. fig. 3, S102); a detector that is configured to detect an opening and closing operation of the sheet feeding cassettes (as discussed 
With respect to claim 9, Kubo et al. further disclose wherein the controller (3) associates each of the plurality of containers with the medium type of the recording medium contained in the container (as shown at least by fig. 2), the controller determines the container associated with a medium type having a highest priority among the plurality of containers as a candidate container according to priority preset with respect to a plurality of medium types of a recording medium (as shown at least by fig. 4), and the controller determines conveyance from the candidate container when the cassette to feed a next sheet to the image former is not determined (e.g. fig. 3, S101 = NO) and determines conveyance from the cassette to feed a next sheet to the image former when the cassette to feed a next sheet to the image former is determined (e.g. fig. 3, S101 = YES).
With respect to claim 20, Kubo et al. disclose an image formation device comprising: a plurality of sheet feeding cassettes (e.g. fig. 2, trays 1-7); an image former (e.g. fig. 1, printer 1) that forms an image on a sheet fed from a selected sheet feeding cassette; a detector that detects opening and closing of any of the sheet feeding cassettes (as discussed at least in paragraphs 99-101); and a controller (e.g. fig. 1, item 3) that selects a sheet feeding cassette detected by the detector as a sheet feeding .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 13, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2010/0079790) in view of Kubo et al. (US 2008/0290583).
With respect to claims 1, 15 and 17 Liang et al. disclose an image formation device, image formation method executed by the image formation device, and a non-transitory recording medium storing a computer readable image formation program that controls an image formation device comprising: (e.g. fig. 1, item 100) comprising: a plurality of sheet feeding cassettes (e.g. trays 178) that contains a recording medium; an image former (e.g. item 170) that forms an image on a sheet fed from a selected sheet feeding cassette; and a detector and/or hardware processor that is configured to detect an opening and closing operation of the sheet feeding cassettes (as discussed at least in paragraph 41), wherein the hardware processor determines a priority container (e.g. paragraph 41, wherein the hardware processor determines priority based on sensor 195, the user, and/or priority logic item(s) “(i)”, “(ii)”, “(iii)” and/or “(iv)”) that finally 
With further respect to claims 1, 15 and 17, Liang et al. do not disclose a controller that determines which one of the plurality of sheet feeding cassettes was last detected by the detector in an opening and closing operation, and selects the determined one sheet feeding cassette to feed a next sheet to the image former.
With further respect to claims 1, 15 and 17, Kubo et al. teach a controller that determines which one of the plurality of sheet feeding cassettes was last detected by the detector in an opening and closing operation (e.g. as discussed at least in paragraphs 65-67 and/or 101), and selects the determined one sheet feeding cassette to feed a next sheet to the image former (as discussed at least in paragraphs 66 where “the sheet feed tray in use is opened”; ).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the last opened cassette as taught by Kubo et al. in the image forming apparatus of Liang et al. at least because there would have been a reasonable expectation of success in timely resuming printing after the tray is opened. 
With respect to claim 2, Liang et al. further disclose wherein the hardware processor, before an execution instruction operation causing the image former to form an image is detected as a user operation input by a user (as discussed at least towards the end of paragraph 38), when a containing operation of containing the recording medium in any of the plurality of containers is detected as the user operation (e.g. paragraph 41, wherein detection by sensor 195 and/or priority logic item(s) “(i)”, “(ii)”, “(iii)” and/or “(iv)”), determines the container for which the containing operation is 
With respect to claim 3, Liang et al. further disclose wherein the hardware processor does not determine the priority container when a time in which the user operation is not detected is equal to or more than a predetermined time (e.g. paragraph 41, wherein priority is determined by sensor 195 and/or priority logic item(s) “(ii)”).
With respect to claim 4, Liang et al. further disclose wherein the hardware processor, when a containing operation of containing the recording medium in any of the plurality of containers is detected (e.g. paragraph 41, wherein detection by sensor 195 and/or priority logic item(s) “(i)”, “(ii)”, “(iii)” and/or “(iv)”) in a period of time from when log in of a user is detected to when log out is detected (as discussed at least in paragraph 28), determines the container for which the containing operation is detected among the plurality of containers as the priority container (as discussed at least in paragraphs 39-41, 47 and/or 56). 
With respect to claim 5, Liang et al. further disclose wherein the hardware processor does not determine the priority container when the predetermined time elapses from detection of the containing operation (as discussed at least in paragraph 41 where the hardware processor does not determine the priority container  “if not input tray 178 is opened following some specified time interval after the scanning or receiving…). 
With respect to claim 7, Liang et al. further disclose further comprising: a conveyer that conveys the recording medium contained in the target container along a conveyance path (e.g. fig. 1, item 100 and/or the components thereof which contribute 
With respect to claim 8, Liang et al. further disclose wherein the hardware processor associates each of the plurality of containers (178) with the medium type of the recording medium contained in the container, and the hardware processor associates the medium type detected by the medium detector (195) with the priority container (as discussed above) when the medium detector detects the medium type of the recording medium conveyed from the priority container by the conveyer (as shown at least by figs. 1 and/or 3-4, and/or as discussed at least in paragraphs 29-34, 39-42, 47 and/or 56). 
With respect to claim 13, Liang et al. further disclose wherein the hardware processor causes the image former (170 and/or 177) to form an image under an image formation condition specified with respect to the medium type of the recording medium on which an image is formed by the image former (as discussed at least in paragraph 34). 





Response to Arguments
Applicant's arguments filed 6/1/21 have been fully considered but are now moot in view of the new grounds of rejection necessitated by amendment.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Remarks

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOSEPH S WONG/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



JSW